[ex1030ridgecrossguaranty001.jpg]
EXHIBIT 10.30 Freddie Mac Loan Number: 504021389 Property Name: Ridge Crossings
GUARANTY MULTISTATE (Revised 4-19-2018) THIS GUARANTY ("Guaranty") is entered
into to be effective as of July 31, 201S, by STEADFAST APARTMENT REIT, INC., a
Maryland corporation ("Guarantor", collectively if more than one), for the
benefit of PNC BANK, NATIONAL ASSOCIATION, a national banking association
("Lender"). RECITALS A. Pursuant to the terms of a Multifamily Loan and Security
Agreement dated the same date as this Guaranty ( as amended, modified or
supplemented from time to time, the "Loan Agreement"), ST AR Ridge Crossings,
LLC, a Delaware limited liability company ("Borrower") has requested that Lender
make a loan to Borrower in the amount of $58, I 00,000.00 ("Loan"). The Loan
will be evidenced by one or more Multifamily Note(s) from Borrower to Lender
dated effective as of the effective date of this Guaranty ( as amended, modified
or supplemented from time to time, and collectively if applicable, the "Note").
The Note will be secured by a Multifamily Mortgage, Deed of Trust, or Deed to
Secure Debt dated effective as of the effective date of the Note (as amended,
modified or supplemented from time to time, the "Security Instrument"),
encumbering the Mortgaged Property described in the Loan Agreement. B. As a
condition to making the Loan to Borrower, Lender requires that Guarantor execute
this Guaranty. C. Guarantor has a direct or indirect ownership or other
financial interest in Borrower and/or will otherwise derive a material benefit
from the making of the Loan. AGREEMENT NOW, THEREFORE, in order to induce Lender
to make the Loan to Borrower, and in consideration thereof and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor a!,,rees as follows: I. Defined Terms. The terms
"Indebtedness", "Loan Documents", and "Property Jurisdiction", and other
capitalized terms used but not defined in this Guaranty, will have the meanings
assigned to them in the Loan Agreement. 2. Scope of Guaranty. (a) Guarantor
hereby absolutely, unconditionally and irrevocably guarantees to Lender each of
the following: (i) Guarantor guarantees the full and prompt payment when due,
whether at the Maturity Date or earlier, by reason of acceleration or otherwise,
and at all times thereafter, of each of the following: Guaranty- i\Iultistatc



--------------------------------------------------------------------------------



 
[ex1030ridgecrossguaranty002.jpg]
(A) Guarantor guarantees a portion of the Indebtedness (including interest at
the Note rate) equal to 0.00% of the original principal balance of the Note
("Base Guaranty"). (B) In addition to the Base Guaranty, Guarantor guarantees
all other amounts for which Borrower is personally liable under Sections 9(c),
9(d) and 9(f) of the Note (provided, however, that Guarantor will have no
liability for failure of Borrower or SPE Equity Owner to comply with (I) Section
6.13(a)(xviii) of the Loan Agreement, and (II) the requirement in Section
6.13(a)(x)(B) of the Loan Agreement as to payment of trade payables within 60
days of the date incurred). (C) Guarantor guarantees all costs and expenses,
including reasonable Attorneys' Fees and Costs incurred by Lender in enforcing
its rights under this Guaranty. (ii) Guarantor guarantees the full and prompt
payment and performance of, and compliance with, all of Borrower's obligations
under Sections 6.12, 10.02(b) and 10.02(d) of the Loan Agreement when due and
the accuracy of Borrower's representations and warranties under Section 5.05 of
the Loan Agreement. (iii) Guarantor guarantees the full and prompt payment and
performance of, and compliance with, Borrower's obligations under Section
6.09(e)(v) of the Loan Agreement to the extent Property Improvement Alterations
have commenced and remain uncompleted. (iv) through (vi) Reserved. (b) If the
Base Guaranty stated in Section2(a)(i)(A) is 100% of the original principal
balance of the Note, then the following will be applicable: (i) The Base
Guaranty will mean and include, and Guarantor hereby absolutely, unconditionally
and irrevocably guarantees to Lender, the full and complete prompt payment of
the entire Indebtedness, the performance of and/or compliance with all of
Borrower's obligations under the Loan Documents when due, and the accuracy of
Borrower's representations and warranties contained in the Loan Documents. (ii)
For so long as the Base Guaranty remains in effect (there being no limit to the
duration of the Base Guaranty unless otherwise expressly provided in this
Guaranty), the obligations guaranteed pursuant to Sections 2( a)(i)(B) and
2(a)(i)(C) will be part of, and not in addition to or in limitation of, the Base
Guaranty. (c) If the Base Guaranty stated in Section 2(a)(i)(A) is less than
100% of the original principal balance of the Note, then Section 2(b) will be
completely inapplicable. (d) If Guarantor is not liable for the entire
Indebtedness, then all payments made by Borrower with respect to the
Indebtedness and all amounts received by Lender from the enforcement of its
rights under the Loan Agreement and the other Loan Documents ( except this
Guaranty) will be applied first to the portion of the Indebtedness for which
neither Borrower nor Guarantor has personal liability. Guaranty- i\lultistate
Page2



--------------------------------------------------------------------------------



 
[ex1030ridgecrossguaranty003.jpg]
3. Additional Guaranty Relating to Bankruptcy. (a) Notwithstanding any
limitation on liability provided for elsewhere in this Guaranty, Guarantor
hereby absolutely, unconditionally and irrevocably guarantees to Lender the full
and prompt payment when due, whether at the Maturity Date or earlier, by reason
of acceleration or otherwise, and at all times thereafter, the entire
Indebtedness, in the event that: (i) Borrower or any SPE Equity Owner
voluntarily files for bankruptcy protection under the Bankruptcy Code. (ii)
Borrower or any SPE Equity Owner voluntarily becomes subject to any
reorganization, receivership, insolvency proceeding, or other similar proceeding
pursuant to any other federal or state law affecting debtor and creditor rights.
(iii) The Mortgaged Property or any part of the Mortgaged Property becomes an
asset in a voluntary bankruptcy or becomes subject to any voluntary
reorganization, receivership, insolvency proceeding, or other similar voluntary
proceeding pursuant to any other federal or state law affecting debtor and
creditor rights. (iv) An order of relief is entered against Borrower or any SPE
Equity Owner pursuant to the Bankruptcy Code or other federal or state law
affecting debtor and creditor rights in any involuntary bankruptcy proceeding
initiated or joined in by a Related Party. (v) An involuntary bankruptcy or
other involuntary insolvency proceeding is commenced against Borrower or any SPE
Equity Owner (by a party other than Lender) but only if Borrower or such SPE
Equity Owner has failed to use commercially reasonable efforts to dismiss such
proceeding or has consented to such proceeding. "Commercially reasonable
efforts" will not require any direct or indirect interest holders in Borrower or
any SP E Equity Owner to contribute or cause the contribution of additional
capital to Borrower or any SPE Equity Owner. (b) For purposes of Section 3(a)
the term "Related Party" will include all of the following: (i) Borrower, any
Guarantor or any SPE Equity Owner. (ii) Any Person that holds, directly or
indirectly, any ownership interest (including any shareholder, member or
partner) in Borrower, any Guarantor or any SPE Equity Owner or any Person that
has a right to manage Borrower, any Guarantor or any SPE Equity Owner. (iii) Any
Person in which Borrower, any Guarantor or any SPE Equity Owner has any
ownership interest (direct or indirect) or right to manage. (iv) Any Person in
which any partner, shareholder or member of Borrower, any Guarantor or any SPE
Equity Owner has an ownership interest or right to manage. (v) Any Person in
which any Person holding an interest in Borrower, any Guarantor or any SPE
Equity Owner also has any ownership interest. Guaranty- Multistatc Page 3



--------------------------------------------------------------------------------



 
[ex1030ridgecrossguaranty004.jpg]
(vi) Any creditor (as defined in the Bankruptcy Code) of Borrower that is
related by blood, marriage or adoption to Borrower, any Guarantor or any SPE
Equity Owner. (vii) Any creditor (as defined in the Bankruptcy Code) of Borrower
that is related to any partner, shareholder or member of, or any other Person
holding an interest in, Borrower, any Guarantor or any SPE Equity Owner. (c) If
Borrower, any Guarantor, any SPE Equity Owner or any Related Party has solicited
creditors to initiate or participate in any proceeding referred to in Section
3(a), regardless of whether any of the creditors solicited actually initiates or
participates in the proceeding, then such proceeding will be considered as
having been initiated by a Related Party. 4. Guarantor's Obligations Survive
Foreclosure. The obligations of Guarantor under this Guaranty will survive any
foreclosure proceeding, any foreclosure sale, any delivery of any deed in lieu
of foreclosure, and any release of record of the Security Instrument, and, in
addition, the obligations of Guarantor relating to Borrower's representations
and warranties under Section 5.05 of the Loan Agreement, and Borrower's
obligations under Sections 6.12 and I 0.02(b) of the Loan Agreement will survive
any repayment or discharge of the Indebtedness. Notwithstanding the foregoing,
if Lender has never been a mortgagee-in-possession of or held title to the
Mortgaged Property, Guarantor will have no obligation under this Guaranty
relating to Borrower's representations and warranties under Section 5.05 of the
Loan Agreement or Borrower's obligations relating to environmental matters under
Sections 6.12 and I0.02(b) of the Loan Agreement after the date of the release
of record of the lien of the Security Instrument as a result of the payment in
full of the Indebtedness on the Maturity Date or by voluntary prepayment in
full. S. Guaranty of Payment and Performance. Guarantor's obligations under this
Guaranty constitute an unconditional guaranty of payment and performance and not
merely a guaranty of collection. 6. No Demand by Lender Necessary; 'Waivers by
Guarantor. The obligations of Guarantor under this Guaranty must be performed
without demand by Lender and will be unconditional regardless of the
genuineness, validity, regularity or enforceability of the Note, the Loan
Agreement, or any other Loan Document, and without regard to any other
circumstance which might otherwise constitute a legal or equitable discharge of
a surety, a guarantor, a borrower or a mortgagor. Guarantor hereby waives, to
the fullest extent permitted by applicable law, all of the following: (a) The
benefit of all principles or provisions of law, statutory or otherwise, which
are or might be in conflict with the terms of this Guaranty and agrees that
Guarantor's obligations will not be affected by any circumstances, whether or
not referred to in this Guaranty, which might otherwise constitute a legal or
equitable discharge of a surety, a guarantor, a borrower or a mortgagor. (b) The
benefits of any right of discharge under any and all statutes or other laws
relating to a guarantor, a surety, a borrower or a mortgagor, and any other
rights of a surety, a guarantor, a borrower or a mortgagor under such statutes
or laws. ( c) Diligence in collecting the Indebtedness, presentment, demand for
payment, protest, all notices with respect to the Note and this Guaranty which
may be required by statute, rule of law or otherwise to preserve Lender's rights
against Guaranty- i\lultistate Page4



--------------------------------------------------------------------------------



 
[ex1030ridgecrossguaranty005.jpg]
Guarantor under this Guaranty, including notice of acceptance, notice of any
amendment of the Loan Documents, notice of the occurrence of any default or
Event of Default, notice of intent to accelerate, notice of acceleration, notice
of dishonor, notice of foreclosure, notice of protest, and notice of the
incurring by Borrower of any obligation or indebtedness. (d) All rights to cause
a marshalling of the Borrower's assets or to require Lender to do any of the
following: (i) Proceed against Borrower or any other guarantor of Borrower's
payment or performance under the Loan Documents (an "Other Guarantor"). (ii)
Proceed against any general partner of Borrower or any Other Guarantor if
Borrower or any Other Guarantor is a partnership. (iii) Proceed against or
exhaust any collateral held by Lender to secure the repayment of the
Indebtedness. (iv) Pursue any other remedy it may now or hereafter have against
Borrower, or, if Borrower is a partnership, any general partner of Borrower. (
e) Any right to object to the timing, manner or conduct of Lender's enforcement
of its rights under any of the Loan Documents. (f) Any right to revoke this
Guaranty as to any future advances by Lender under the terms of the Loan
Agreement to protect Lender's interest in the Mortgaged Property. 7.
Modification of Loan Documents. At any time or from time to time and any number
of times, without notice to Guarantor and without affecting the liability of
Guarantor, all of the following will apply: (a) Lender may extend the time for
payment of the principal of or interest on the Indebtedness or renew the
Indebtedness in whole or in part. (b) Lender may extend the time for Borrower's
performance of or compliance with any covenant or agreement contained in the
Note, the Loan Agreement or any other Loan Document, whether presently existing
or entered into after the date of this Guaranty, or waive such performance or
compliance. ( c) Lender may accelerate the Maturity Date of the Indebtedness as
provided in the Note, the Loan Agreement, or any other Loan Document. (d) Lender
and Borrower may modify or amend the Note, the Loan Agreement, or any other Loan
Document in any respect, including an increase in the principal amount. (e)
Lender may modify, exchange, surrender or otherwise deal with any security for
the Indebtedness or accept additional security that is pledged or mortgaged for
the Indebtedness. 8. Joint and Several Liability. The obligations of Guarantor
(and each party named as a Guarantor in this Guaranty) and any Other Guarantor
will be joint and several. Lender, in its sole and absolute discretion, may take
any of the following actions: Guaranty- Multistatc Pagc5



--------------------------------------------------------------------------------



 
[ex1030ridgecrossguaranty006.jpg]
(a) Lender may bring suit against Guarantor, or any one or more of the parties
named as a Guarantor in this Guaranty, and any Other Guarantor, jointly and
severally, or against any one or more of them. (b) Lender may compromise or
settle with Guarantor, any one or more of the parties named as a Guarantor in
this Guaranty, or any Other Guarantor, for such consideration as Lender may deem
proper. (c) Lender may release one or more of the parties named as a Guarantor
in this Guaranty, or any Other Guarantor, from liability. (d) Lender may
otherwise deal with Guarantor and any Other Guarantor, or any one or more of
them, in any manner. No action of Lender described in this Section 8 will affect
or impair the rights of Lender to collect from any one or more of the parties
named as a Guarantor under this Guaranty any amount guaranteed by Guarantor
under this Guaranty. 9. Limited Release of Guarantor Upon Transfer of Mortgaged
Property. If Guarantor requests a release of its liability under this Guaranty
in connection with a Transfer which Lender has approved pursuant to Section
7.05(a) of tl1e Loan Agreement, and Borrower has provided a replacement
Guarantor acceptable to Lender, then one of the following will apply: (a) If
Borrower delivers to Lender a Clean Site Assessment, then Lender will release
Guarantor from all of Guarantor's obligations except Guarantor's obligation to
guaranty Borrower's liability under Section 6.12 (Environmental Hazards) or
Section 10.02(b) (Environmental Indemnification) of the Loan Agreement with
respect to any loss, liability, damage, claim, cost or expense which directly or
indirectly arises from or relates to any Prohibited Activities or Conditions
existing prior to the date of the Transfer. (b) If Borrower does not deliver a
Clean Site Assessment as described in Section 7.05(b )(i) of the Loan Agreement,
then Lender will release Guarantor from all of Guarantor's obligations except
for Guarantor's obligation to guaranty Borrower's liability under Section 6.12
(Environmental Hazards) or Section 10.02(b) (Environmental Indemnification) of
the Loan Agreement. 10. Subordination of Borrower's Indebtedness to Guarantor.
Any indebtedness of Borrower held by Guarantor now or in the future is and will
be subordinated to the Indebtedness and Guarantor will collect, enforce and
receive any such indebtedness of Borrower as trustee for Lender, but without
reducing or affecting in any manner the liability of Guarantor under the other
provisions of this Guaranty. 11. \Vaiver of Subrogation. Guarantor will have no
right of, and hereby waives any claim for, subrogation or reimbursement against
Borrower or any general partner of Borrower by reason of any payment by
Guarantor under this Guaranty, whether such right or claim arises at law or in
equity or under any contract or statute, until the Indebtedness has been paid in
full and there has expired the maximum possible period thereafter during which
any payment made by Borrower to Lender with respect to the Indebtedness could be
deemed a preference under the United States Bankruptcy Code. 12. Preference. If
any payment by Borrower is held to constitute a preference under any applicable
bankruptcy, insolvency, or similar laws, or if for any other reason Lender is
required to refund any sums to Borrower, such refund will not constitute a
release of any Guaranty- i\Iultistnte Page6



--------------------------------------------------------------------------------



 
[ex1030ridgecrossguaranty007.jpg]
liability of Guarantor under this Guaranty. It is the intention of Lender and
Guarantor that Guarantor's obligations under this Guaranty will not be
discharged except by Guarantor's performance of such obligations and then only
to the extent of such performance. 13. Financial Information and Litigation.
Guarantor will deliver each of the following to Lender within 10 Business Days
following a Notice from Lender requesting such infonnation: (a) Guarantor's
balance sheet and profit and loss statement as of the end of (A) the quarter
that ended at least 30 days prior to the due date of the requested items, and/or
(B) the fiscal year that ended at least 90 days prior to the due date of the
requested items. (b) Other Guarantor financial statements as Lender may
reasonably require. (c) Written updates on the status of all litigation
proceedings that Guarantor disclosed or should have disclosed to Lender as of
the date of this Guaranty. (d) If an Event of Default has occurred and is
continuing, copies of Guarantor's most recent filed state and federal tax
returns, including any current tax return extensions. 14. Assignment. Lender may
assign its rights under this Guaranty in whole or in part and upon any such
assignment, all the terms and provisions of this Guaranty will inure to the
benefit of such assignee to the extent so assigned. The terms used to designate
any of the parties in this Guaranty will be deemed to include the heirs, legal
representatives, successors and assigns of such parties, and the term "Lender"
will also include any lawful owner, holder or pledgee of the Note. 15. Complete
and Final Agreement. This Guaranty and the other Loan Documents represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements. There are no unwritten
oral agreements between the parties. All prior or contemporaneous agreements,
understandings, representations, and statements, oral or written, are merged
into this Guaranty and the other Loan Documents. Guarantor acknowledges that
Guarantor has received a copy of the Note and all other Loan Documents. Neither
this Guaranty nor any of its provisions may be waived, modified, amended,
discharged, or terminated except by a writing signed by the party against which
the enforcement of the waiver, modification, amendment, discharge, or
termination is sought, and then only to the extent set forth in that writing.
16. Governing Law. This Guaranty will be governed by and enforced in accordance
with the laws of the Property Jurisdiction, without giving effect to the choice
of law principles of the Property Jurisdiction that would require the
application of the laws of a jurisdiction other than the Property Jurisdiction.
17. Jurisdiction; Venue. Guarantor agrees that any controversy arising under or
in relation to this Guaranty may be litigated in the Property Jurisdiction, and
that the state and federal courts and authorities with jurisdiction in the
Property Jurisdiction will have jurisdiction over all controversies which may
arise under or in relation to this Guaranty. Guarantor irrevocably consents to
service, jurisdiction and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise. However, nothing in this Guaranty is intended
to limit Lender's right to bring any suit, action or proceeding relating to
matters arising Guarnuty- i\lultistntc Pngc7



--------------------------------------------------------------------------------



 
[ex1030ridgecrossguaranty008.jpg]
under this Guaranty against Guarantor or any of Guarantor's assets in any court
of any other jurisdiction. 18. Guarantor's Interest in Borrower. Guarantor
represents to Lender that Guarantor has a direct or indirect ownership or other
financial interest in Borrower and/or will otherwise derive a material financial
benefit from the making of the Loan. 19. Reserved. 20. Reserved. 21. Reserved.
22. Term of Existence. (a) This Section 22 will only apply to any Guarantor(s)
that is an entity whose term of existence expires prior to the Maturity Date.
(b) At least 6 months prior to the expiration of its term of existence ("Term"),
each entity Guarantor must take one of the following actions ("Guarantor
Expiration Alternatives"): (i) Extend its Term to a date that is at least 6
months after the Maturity Date ("Extension") and provide Lender with Notice of
the Extension. (ii) Cause one or more natural persons or entities who
individually or collectively, as applicable, is/are acceptable to Lender, to
execute and deliver to Lender a guaranty in the same form as this Guaranty,
without any cost or expense to Lender. (iii) Deliver to Lender a letter of
credit ("Term Extension Letter of Credit") or other collateral acceptable to
Lender as collateral security for the Loan. The Term Extension Letter of Credit
must meet all of the following conditions: (A) Satisfy the requirements for
Letters of Credit in Section 11.15 of the Loan Agreement. (B) Be in an amount
equal to 10% of the outstanding principal balance of the Note. (C) Include an
automatic renewal provision or have a term that extends six months beyond the
Maturity Date of the Loan. (c) Guarantor must ensure the Term Extension Letter
of Credit remains in force until the Loan is paid in full. If Lender receives
any Notice from the Term Extension Letter of Credit Issuer that Issuer will not
renew the Term Extension Letter of Credit, then Lender may immediately draw upon
the Term Extension Letter of Credit in full and hold the proceeds in an escrow
account. (d) Lender will hold the Term Extension Letter of Credit or, if Lender
has previously drawn on the Term Extension Letter of Credit pursuant to Section
22( c ), the proceeds of the Term Extension Letter of Credit, until the first to
occur of the following: Guaranty- i\Iultistate Page 8



--------------------------------------------------------------------------------



 
[ex1030ridgecrossguaranty009.jpg]
(i) Lender has a claim against Guarantor under the terms of this Guaranty, in
which case Lender may take either of the following actions: (A) Draw on the Term
Extension Letter of Credit in an amount equal to the claim and apply the
proceeds to fully or partially satisfy the claim. (B) If Lender has previously
drawn on the Tenn Extension Letter of Credit pursuant to Section 22(c), then
Lender may apply the proceeds of such draw to fully or partially satisfy the
claim. If the amount of the claim exceeds the amount of the Term Extension
Letter of Credit, Guarantor will remain liable to Lender for the remainder of
the claim. (ii) The Loan is paid in full. ( e) The requirement to provide a Term
Extension Letter of Credit is in addition to, and not in substitution for, any
requirement to provide a Letter of Credit pursuant to the Minimum Net
Worth/Liquidity Rider to Guaranty (if applicable) or any other Letter of Credit
required under the terms of the Loan Documents. (f) If Guarantor fails to
exercise one of the Guarantor Expiration Alternatives at least 6 months prior to
the expiration of the Term ("Term Expiration Date"), Guarantor must deliver to
Lender monthly financial statements ( each a "Guarantor Financial Statement") in
the form required under Section 6.07(f) of the Loan Agreement. (i) Guarantor
must begin delivering the Guarantor Financial Statement on the first day of the
month which is 6 months prior to the Tenn Expiration Date and continue
delivering the Guarantor Financial Statement on the first day of every month
thereafter until Guarantor exercises one of the Guarantor Expiration
Alternatives. The Guarantor Financial Statement must demonstrate a net worth and
liquidity that are acceptable to Lender. If a Guarantor Financial Statement
indicates that Guarantor's net worth or liquidity is unacceptable to Lender,
upon Notice from Lender, Guarantor must immediately exercise one of the
Guarantor Expiration Alternatives. (ii) Guarantor must exercise one of the
Guarantor Expiration Alternatives prior to the Tenn Expiration Date. (iii)
Guarantor's requirements to deliver the Guarantor Financial Statements are in
addition to any other requirements set forth in the Loan Documents requiring
Guarantor to deliver any financial information (including the Guarantor's
requirements regarding financial covenants set forth in Section 20). 23.
Reserved. 24. Reserved. 25. State-Specific Provisions. State-specific
provisions, if any, are included on Schedule 1 to this Guaranty. Guaranty-
i\lultistatc Pagc9



--------------------------------------------------------------------------------



 
[ex1030ridgecrossguaranty010.jpg]
26. Community Property. If Guarantor (or any Guarantor, if more than one) is a
married person, and the state of residence of Guarantor or his or her spouse
("Guarantor Spouse") is a community property jurisdiction, then each of the
following apply: (a) Guarantor (or each such married Guarantor, if more than
one) agrees that Lender may satisfy Guarantor's obligations under this Guaranty
to the extent of all of Guarantor's separate property and against the marital
community property of Guarantor and Guarantor Spouse. (b) If Guarantor Spouse is
not also a Guarantor of the Loan, Guarantor certifies that none of the assets
shown on his or her financial statements submitted to Lender for purposes of
underwriting the Loan were either (i) Guarantor Spouse's individual property, or
(ii) community property under the sole management, control, and disposition of
Guarantor Spouse. (c) If Guarantor or Guarantor Spouse resides in Alaska,
Arizona, Idaho, Louisiana, Nevada, New Mexico, Washington or Wisconsin,
Guarantor has caused Guarantor Spouse to acknowledge this Guaranty as required
on the signature page of this Guaranty. 27. \VAIVER OF TRIAL BY JURY. (a)
GUARANTOR AND LENDER EACH COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY
\VITH RESPECT TO ANY ISSUE ARISING OUT OF THIS GUARANTY OR THE RELATIONSHIP
BET\VEEN THE PARTIES AS GUARANTOR AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY.
(b) GUARANTOR AND LENDER EACH WAIVES ANY RIGHT TO TRIAL BY JURY \VITH RESPECT TO
SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NO\V OR IN THE FUTURE. THIS
\VAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY
AND VOLUNTARILY \VITH THE BENEFIT OF COMPETENT LEGAL COUNSEL. 28. Notices. All
Notices required under this Guaranty will be provided in accordance with the
requirements of Section 11.03 of the Loan Agreement. Guarantor's address for
Notices is as set forth on the signature page of this Guaranty unless changed in
accordance with this Section 28. 29. Attached Schedules and Riders. The
following Schedules and Riders, if marked with an "X" in the space provided, are
attached to this Guaranty: [J[J Schedule 1 - State Specific Provisions D
Material Adverse Change Rider D Minimum Net Worth/Liquidity Rider 0 Other:
Additional Provisions - Sale or Securitization of Loan 30. Attached Exhibit. The
following Exhibit, if marked with an "X" in the space provided, is attached to
this Guaranty: Guaranty- i\Iultistnte Page 10



--------------------------------------------------------------------------------



 
[ex1030ridgecrossguaranty011.jpg]
D Exhibit A Modifications to Guaranty IN WITNESS WHEREOF, Guarantor has
si1,'lled and delivered this Guaranty under seal or has caused this Guaranty to
be signed and delivered under seal by its duly authorized representative. Where
applicable law provides, Guarantor intends that this Guaranty will be deemed to
be signed and delivered as a sealed instrument. (Remainder of page intentionally
left blank; signature pages follow.) Guaranty - Multistatc Page 11



--------------------------------------------------------------------------------



 
[ex1030ridgecrossguaranty012.jpg]
GUARANTOR: STEADFAST APARTMENT REIT, INC., a Maryland corporation Guaranty-
i\lultistatc Page 12



--------------------------------------------------------------------------------



 
[ex1030ridgecrossguaranty013.jpg]
(a) Guarantor's Notice Address: Name: Steadfast Apartment REIT, Inc. Address:
clo Steadfast Companies 18100 Von Karman Avenue, Suite 500 Irvine, California
92612 (b) Guarantor represents and warrants that Guarantor is: [ ] married [ ]
single L.X..l an entity (c) If Guarantor is married, then Guarantor represents
and warrants that Guarantor's state of residence is NIA and Guarantor Spouse's
state ofresidence is NIA • (d) If Guarantor (i) is married, and (ii) Guarantor
Spouse is not also a Guarantor of this Loan, and (iii) Guarantor or Guarantor
Spouse's state of residence is Alaska, Arizona, Idaho, Louisiana, Nevada, New
Mexico, Washington, or Wisconsin, then Guarantor must cause Guarantor Spouse to
sign below in accordance with Section 26 of this Guaranty. Any person signing
this Guaranty solely as a Guarantor Spouse will bind only Guarantor Spouse's
marital community property and will not bind Guarantor Spouse's separate
property to the payment and pe1.formance of the Guarantor's obligations under
this Guaranty. Guarantor Spouse's Signature: .,_N""IA,_,_ ________________
Guarantor Spouse's Printed Name: .,_N""IA,_,_ ________________ Guarantor
Spouse's Address: .,_N""IA,_,_ ________________ (e) If Guarantor is an entity,
Guarantor represents and warrants that Guarantor's term of existence, excluding
any renewal or extension options: L.ll does not expire during the term of the
Loan. [ ] expires during the term of the Loan, and that the expiration date is
Guaranty- i\lultistatc Page 13



--------------------------------------------------------------------------------



 
[ex1030ridgecrossguaranty014.jpg]
SCHEDULE 1 STATE SPECIFIC PROVISIONS I Alabama I None. Guaranty- Multistate
Schedule 1 - Page 1



--------------------------------------------------------------------------------



 
[ex1030ridgecrossguaranty015.jpg]
RIDER TO GUARANTY ADDITIONAL PROVISIONS - SALE OR SECURITIZATION OF LOAN
(Revised 2-19-2016) The following changes are made to the Guaranty which
precedes this Rider: A. Section 23 is deleted and replaced with the following:
23. Disclosure of Information. (a) Guarantor acknowledges as follows: (i) Lender
may provide to third parties with an existing or prospective interest in the
servicing, enforcement, evaluation, performance, ownership, purchase,
participation, or Securitization (if applicable) of the Loan, including any of
the Rating Agencies, any entity maintaining databases on the underwriting and
performance of commercial mortgage loans, as well as governmental regulatory
agencies having regulatory authority over Lender, any and all information which
Lender now has or may hereafter acquire relating to the Loan, the Mortgaged
Property, Borrower, any SPE Equity Owner, or any Guarantor, as Lender
deteffilines necessary er desirable provided that (A) the information contained
in such disclosures is limited to information that is reasonablv necessarv in
connection with the sale or Securitization at issue and is consistent with
standard industry practices, and (B) such disclosures do not cause Borrower,
Guarantor. anv SPE Equitv Owner or anv Affiliate of anv of the foregoing to be
in breach of anv Securities Laws or require anv such party to make anv
additional disclosures under Securities Laws. (ii) The information specified in
Section 23(a)(i) may be included in one or more Disclosure Documents and also
may be included in any filing with the Securities and Exchange Commission
pursuant to the Securities Act ef 1933, as amended, er the Securities Exchange
Act ef 193 4, as amended Securities Laws provided that such disclosures do not
cause Borrower, Guarantor, any SPE Equitv Owner or anv Affiliate of any of the
foregoing to be in breach of anv Securities Laws or require anv such partv to
make anv additional disclosures under Securities Laws. (b) To the fullest extent
permitted under applicable law, Guarantor irrevocably waives all rights, if any,
to prohibit the disclosure of any information described in Section 23(a),
including any right of privacy. (c) For purposes of this Guaranty, the following
terms have the meanings indicated below: "Disclosure Document" means any
disclosure document in connection with a Securitization (if applicable) or
syndication of participation interests, including a prospectus, prospectus
supplement, offering memorandum, private placement memorandum or similar
document. Rider to Guaranty Page 1 Additional Provisions - Snle or
Securitization of Lonn



--------------------------------------------------------------------------------



 
[ex1030ridgecrossguaranty016.jpg]
"Securities Laws" means, collectivelv, the United States Securities Act of 1933,
the United States Securities Exchange Act of 1934 and anv applicable state
securities or blue skv laws, in each case as amended from time to time, together
with the rules and regulations promulgated thereunder. "Securitization" means
when the Note or any portion of the Note 1s assigned to a REMIC trust. B.
Section 24 is deleted and replaced with the following: 24. Lender's Rights to
Sell or Securitize. Guarantor acknowledges that Lender, and each successor to
Lender's interest, may (without prior Notice to Guarantor or Guarantor's prior
consent), sell or grant participations in the Loan (or any part of the Loan),
sell or subcontract the servicing rights related to the Loan, securitize the
Loan or place the Loan in a trust. Subject to the terms of Section 23 above,
Guarantor, at its expense, agrees to cooperate with all reasonable requests of
Lender in connection with any of the foregoing, including taking each of the
following actions: (a) Reviewing information contained in any Disclosure
Document, regarding anv of the following: (i) Borrower. (ii) SPE Equitv Owner.
(iii) Guarantor. (iv) Affiliates of Borrower, SPE Eguitv Owner, or Guarantor.
(v) Propertv Manager. (vi) The Mortgaged Propertv. (b) pProviding a Guarantor's
estoppel, and entering into an indemnification agreement with Lender and any
Indemnified Party of any Securitization that includes the Loan confirming
Guarantor's obligations under this Guaranty. (b£) Providing such other
information about Guarantor as Lender may require for Lender's offering
materials, including the information required by Section 13 of this Guaranty.
Rider to Guaranty Pagc2 Additional Provisions - Sale or Sccuritization of Loan



--------------------------------------------------------------------------------



 